DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

               KARIM S. LADHA and ALSHAMS LADHA,
                           Appellants,

                                    v.

     U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR
 RESIDENTIAL ASSET SECURITIES CORPORATION, HOME EQUITY
  MORTGAGE ASSET-BACKED PASS-THROUGH CERTIFICATES,
                  SERIES 2007-EMX1, and
         SILVER SHORES MASTER ASSOCIATION, INC.,
                         Appellee.

                              No. 4D20-394

                              [April 1, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Barry J. Stone, Judge; L.T. Case No. 17-13486(11).

    Bruce K. Herman of the Herman Law Group, P.A., Fort Lauderdale,
for appellants.

   Kimberly S. Mello and Arda Goker of Greenberg Traurig, P.A.,
Orlando, for appellee U.S. Bank National Association, as Trustee for
Residential Asset Securities Corporation, Home Equity Mortgage Asset-
Backed Pass-Through Certificates.

PER CURIAM.

   Affirmed.

LEVINE, C.J., GROSS and KLINGENSMITH, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.